DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted which is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12, 25, 27, 29, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pub No. 20190357159).
- With respect to claims 1, 12, 25 and 37, Pan teaches a signal transmission method, comprising: determining a target device (e.g. the WTRU in fig. 1a where receives signal from 114a); and transmitting a 5G signal to the target device, wherein the 5G signal comprises a synchronization block, wherein the synchronization block comprises a physical broadcast channel, a primary synchronization signal, a secondary synchronization signal (e.g. Fig. 4 with DMRS, PBCH, PSS and SSS), and a demodulation reference signal wherein the demodulation 
- With respect to claim 2, 27, Pan teaches wherein the demodulation reference signal comprises a first partial signal and a second partial signal wherein the first partial signal and the primary synchronization signal are frequency-division- multiplexed, wherein the second partial signal and the secondary synchronization signal are frequency-division-multiplexed (e.g. Fig. 4 shows the DMRS multiplex with PSS, SSS).  
- With respect to claim 4, 29, wherein the first partial signal comprises a plurality of first partial sub-signals each frequency-division-multiplexed with the primary synchronization signal wherein the second partial signal comprises a plurality of second partial sub-signals each frequency-division-multiplexed with the secondary synchronization signal (e.g. Fig. 4 shows plurality of partial multiplexed with PSS and SSS).  

Allowable Subject Matter
Claims 3, 5-11, 28, 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/             Primary Examiner, Art Unit 2471